UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedJanuary 31, 2014 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-171637 Now News Digital Media Technology Co. Ltd. (Exact name of registrant as specified in its charter) Nevada Applied For (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4F, No. 550, Riuguang Road, Neihu District, Taipei City 114, Taiwan (Address of principal executive offices) 886287978775 ext 500 (Registrant’s telephone number) Forever Zen Ltd (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 dayso Yesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes o No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,412,000 as of March 22, 2014. 1 Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3: Quantitative and Qualitative Disclosures About Market Risk 16 Item 4: Controls and Procedures 16 PART II – OTHER INFORMATION Item 1: Legal Proceedings 17 Item 1A: Risk Factors 17 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3: Defaults Upon Senior Securities 17 Item 4: Mine Safety Disclosures 17 Item 5: Other Information 17 Item 6: Exhibits 17 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: 4 Balance Sheets as of January 31, 2014 and October 31, 2013 (unaudited); 5 Statements of Operations for the three months ended January 31, 2014 and 2013 and period from March 30, 2010 (Inception) to January 31, 2014 (unaudited); 6
